PER CURIAM
Defendant pleaded guilty to two counts of sexual abuse in the first degree. ORS 163.425. The court suspended imposition of sentence and placed him on probation for five years.1 Defendant’s only contention on appeal is that the court imposed an unlawful condition of probation: that he post signs on his premises and automobile to inform people of the offenses that he had committed.
The court discussed the possibility of imposing the condition during the sentencing hearing and directed the probation officer to prepare a risk assessment for the purpose of determining whether signs were necessary. However, the probation order and list of conditions do not contain the requirements that he challenges. The court did not actually ever impose the condition. After reviewing the risk assessment report, the court concluded that the signs were unnecessary, because defendant lived in a remote area. Because the court did not impose the challenged condition, there is nothing for us to review.
Affirmed.

 The state argues that, because defendant pleaded guilty and does not challenge the sentence, the order of probation is not appealable. It is. State v. Donovan, 307 Or 461, 770 P2d 581 (1989).